USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-2296                       ALICIA QUINONES, ET AL.,                        Plaintiffs, Appellees,                                  v.                          K-MART CORPORATION,                         Defendant, Appellant.                                                            ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF PUERTO RICO            [Hon. Hector M. Laffitte, U.S. District Judge]                         ____________________                                Before                         Boudin, Circuit Judge,                     Coffin, Senior Circuit Judge,                       and Lynch, Circuit Judge.                         ____________________    Eduardo A. Vera Ramirez and Ramirez Lavandero, Landron & Vera onbrief for appellant.    Sigfredo A. Irizarry Semidei on Motion and Memorandum for SummaryDisposition for appellees.                             ____________________                           March 13, 1998                         ____________________                                       Per Curiam.  Upon careful review of appellant's brief,    appellee's motion for summary disposition, and the record, we    conclude that appellant's contentions lack merit.  The    magistrate judge correctly disposed of those issues in the    Opinion and Order dated September 30, 1997.        Affirmed.  See 1st Cir. Loc. R. 27.1.